 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     MARK A. PAYNE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 5:17-po-00073-JLT
                                                    Case No. 5:17-po-00584-JLT
12                     Plaintiff,
                                                    REQUEST FOR RULE 43 WAIVER FOR
13   vs.                                            REVIEW HEARING AND TELEPHONIC/
                                                    VIDEO CONFERENCE; [PROPOSED]
14                                                  ORDER
     MARK A. PAYNE,
15
                       Defendant.
16
17
            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Mark A. Payne, having been
18
     advised of his right to be personally present at all stages of the proceedings, hereby requests that
19
     this Court permit him to waive his right to personally appear for the review hearing on December
20
     4 and that he be allowed to appear telephonically. This Court, pursuant to Rule 43(b)(2), has the
21
     authority to allow Mr. Payne to appear by telephone for the upcoming review hearing.
22
            Mr. Payne currently lives in rural Nevada, about an hour outside of Las Vegas. He is
23
     without a valid driver’s license and a vehicle, and thus has no means by which to travel to a federal
24
     courthouse. Accordingly, Mr. Payne respectfully requests this court to permit him to appear
25
     telephonically.
26
     ///
27
     ///
28
                                                   Respectfully submitted,
 1
                                               HEATHER E. WILLIAMS
 2                                             Federal Defender
 3   Date: November 27, 2018                   /s/ Hope Alley
                                               HOPE ALLEY
 4                                             Assistant Federal Defender
                                               Attorney for Defendant
 5                                             MARK A. PAYNE
 6
 7
 8
 9                                           ORDER
10          GOOD CAUSE APPEARING, defendant’s request for waiver of personal appearance
11   and to appear via telephone at the review hearing in Cases No. 5:17-po-00073-JLT and 5:17-po-
12   00584-JLT, is hereby granted.
13
14   IT IS SO ORDERED.
15      Dated:     November 27, 2018                       /s/ Jennifer L. Thurston
16                                                    UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27

28

     Payne: Rule 43 Waiver
                                                  2
